EXHIBIT 3.1 ARTICLES OF INCORPORATION VALLEY VIEW VENTURES, INC. The undersigned, Fay M.Matsukage, 1433 Seventeenth Street, Suite 300, Denver, Colorado 80202, acting as incorporator of a corporation under the Colorado Corporation Code, hereby adopts the following Articles of Incorporation for such corporation: ARTICLE I NAME The name of the corporation is: Valley View Ventures, Inc. ARTICLE II DURATION The corporation shall commence upon the issuance by the Colorado Secretary of State of a certificate of incorporation and thereafter shall have perpetual existence. ARTICLE III PURPOSE The purpose for which the corporation is organized shall be to transact all lawful business for which corporations may be organized pursuant to the Colorado Corporation Code. ARTICLE IV CAPITAL STOCK Section 1.Classes and Shares Authorized.The authorized capital stock of the corporation shall be 500,000,000 shares of Common Stock, $.0001 par value, and 50,000,000 shares of Preferred Stock, $1.00 par value. Section 2.Preferred Stock.Shares of Preferred Stock may be divided into such series as may be established, from time to time, by the Board of Directors.The Board of Directors, from time to time, may fix and determine the relative rights and preferences of the shares of any series so established. Section 3. Common Stock (a) After the requirements with respect to preferential dividends on the Preferred Stock, if any, shall have been met, and after the corporation shall have complied with all the requirements, if any, with respect to the setting aside of sums as sinking funds or redemption or purchase accounts, and subject further to any other conditions which may be fixed in accordance with the provisions of Section 2 of this Article IV, then, and not otherwise, the holders of Common Stock shall be entitled to receive such dividends as may be declared from time to time by the Board of Directors of the corporation paid out of funds legally available therefor. (b) After distribution in full of the preferential amount, if any, to be distributed to the holders of the Preferred Stock in the event of voluntary or involuntary liquidation, distribution or sale of assets, dissolution, or winding-up of the corporation, the holders of the Common Stock shall be entitled to receive all of the remaining assets of the corporation, tangible and intangible, of whatever kind available for distribution to stockholders, ratably in proportion to the number of shares of the Common Stock held by them respectively. (c) Except as may otherwise be required by law, each holder of the Common Stock shall have one vote in respect of each share of the Common Stock held by him on all matters voted upon by the stockholders. Section 4.General Provisions.The capital stock of the corporation may be issued for money, property, services rendered, labor done, cash advanced to or on behalf of the corporation, or for any other assets of value in accordance with an action of the Board of Directors, whose judgement as to the value of the assets received in return for said stock shall be conclusive, and said stock, when issued, shall be fully paid and nonassessable. ARTICLE V VOTING Cumulative voting in the election of directors is not authorized. ARTICLE VI PREEMPTIVE RIGHTS Shareholders of the corporation shall not have preemptive rights to acquire unissued or treasury shares of the corporation or securities convertible into such shares or carrying a right to subscribe to or acquire such shares. ARTICLE VII REGISTERED OFFICE AND AGENT The address of the initial registered office of the corporation shall be 1433 Seventeenth Street, Suite 300, Denver, Colorado 80202, and the initial registered agent of the corporation at such address shall be Fay M.Matsukage. ARTICLE VIII BOARD OF DIRECTORS Section 1.Board of Directors; Number. The governing board of the corporation shall be known as the Board of Directors, and the number of directors may from time to time be increased or decreased in such manner as shall be provided in the Bylaws of the corporation, provided that the number of directors shall not be reduced to less than three unless the outstanding shares are held of record by fewer than three shareholders, in which case there need only be as many directors as there are shareholders. Section 2.
